Citation Nr: 1330348	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  08-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for otitis media.

2.  Entitlement to service connection for a cervical spine disorder, claimed as upper back condition, to include as secondary to service-connected gout disorders. 

3.  Entitlement to service connection for a lumbar spine disorder, claimed as low back condition, to include as secondary to service-connected gout disorders. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty from November 1987 to January 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing Veterans of Foreign Wars of the United States (VFW) as the Veteran's representative was submitted to the RO in May 2009.  In April 2010, VFW submitted a written statement to the RO requesting that the power of attorney be revoked.  38 C.F.R. § 14.631(c) (2012).  However, the evidence of record shows that subsequent to the April 2010 revocation, VFW continued to act as the Veteran's representative, and submitted an additional statement on his behalf.  Based on the foregoing, the RO took necessary action to clarify the Veteran's representation in May 2013.  As the Veteran did not respond to RO correspondence or select a new representative, the Board now lists the Veteran as an unrepresented appellant and will proceed with adjudicating his appeal.

The issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for residuals of a left shoulder disorder was raised by the record in a November 2010 statement from the Veteran.  Moreover, the issue of entitlement to service connection for rhinitis and sinusitis was raised by the record in a June 2013 VA examination.  These issues have not been adjudicated by the RO, and therefore, they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for a cervical spine disorder, claimed as upper back condition, to include as secondary to service-connected gout disorders, and entitlement to service connection for a lumbar spine disorder, claimed as low back condition, to include as secondary to service-connected gout disorders, are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Evidence of record shows that the Veteran's otitis media was not manifested by symptoms of compensable hearing impairment, chronic suppurative otitis media, or aural polyps. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 6201 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The Veteran's claim of entitlement to initial compensable evaluation for otitis media arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, service personnel records, and his identified private and VA outpatient and inpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded multiple VA examinations in December 2006 and October 2010 as well as VA examinations dated in June 2013 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected otitis media during the appeal period.  Id.  

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, the RO granted entitlement to service connection for otitis media in an January 2007 rating decision, assigning an initial noncompensable evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6201, effective February 28, 2006.  In August 2010, this matter was remanded for additional development, instructing the Veteran be afforded a comprehensive examination to determine the extent and severity of his service-connected otitis media.  In April 2013, the Board again remanded this matter for additional development, to include obtaining an adequate VA examination to address applicable rating criteria.  

An initial noncompensable rating for the Veteran's service-connected otitis media was assigned pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6201 for chronic nonsuppurative otitis media with effusion (serous otitis media), which provides for ratings based on hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201 (2012).  Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

VA treatment records dated in April and May 2005 detailed complaints of ear pain and fullness and listed findings of otitis and an upper respiratory infection.  In September 2006, the Veteran complained of pain and fullness in his left ear.  The VA treatment note showed an assessment of otitis.  

Private treatment records dated in February 2006 listed a diagnosis of otitis media.  An October 2006 VA treatment record revealed findings of persistent serous otitis after left otitis media.  In a December 2006 VA ear disease examination report, the Veteran indicated that he has had approximately 10 to 15 episodes of otitis treated by his primary care physician after service.  On physical examination, there was no active ear disease present.  The examiner diagnosed chronic otitis media.  

In a December 2006 VA audio examination report, the Veteran complained of hearing loss and bilateral tinnitus.  Puretone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
5
0
5
5
LEFT
5
5
0
5

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 4 decibels, bilaterally.  Speech recognition ability of 96 percent in the right ear and 98 percent in the left ear was noted, using the Maryland CNC word lists.  The examiner indicated that hearing thresholds were within normal limits, bilaterally.  It was further noted that outer and middle ear function was normal.  

Private treatment records dated in November 2007 listed diagnoses of improving left otitis media and left otalgia or ear pain.  The Veteran complained of left ear congestion and tenderness with drainage.  A private treatment record dated in April 2008 from P. J., M.D. showed an assessment of bilateral otitis media and dizziness, secondary to bilateral otitis media. 

In an October 2010 VA ear disease examination report, the VA examiner indicated that the Veteran did not have a history of vertigo, dizziness, ear discharge, pruritis, balance problems, aural polyps, abnormal tympanic membrane, or peripheral vestibular disorder.  The examiner noted that the Veteran reported that there was a history of bilateral hearing loss that was constant, with an onset during service.  

In a May 2012 rating decision, a 10 percent evaluation for tinnitus was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6260, effective February 28, 2006.  

VA treatment records dated in August 2012 reflected complaints of left ear pain that went down the left side of the Veteran's throat/neck.  On physical examination, bilateral canals were clear and bilateral tympanic membranes were intact, without erythema or fluid.  The examiner indicated that the left tympanic membrane was retracted, and did not move with valsalva maneuver.  An additional August 2012 treatment record showed complaints of extreme left ear pain.  On otoscopic examination, a "dead ant/bu" was found. 

In a June 2013 VA examination, the examiner indicated that an ear or peripheral vestibular condition had been diagnosed, specifically recurrent otitis media bilaterally in the late 1980s.  Current symptomatology reported by the Veteran included fullness of both ears, worse on left, difficulty hearing on the left, and bilateral tinnitus.  The examiner indicated that there was no evidence of recent ear infection.  The Veteran was noted to deny current ear pain, fever, chills, or night sweats.  Symptoms noted to be attributable to the Veteran's diagnosed condition included hearing impairment and tinnitus.  The examiner repeatedly highlighted that a Hearing Loss and Tinnitus DBQ must be completed to evaluate that symptomatology.  On physical examination, external ears, ear canals, tympanic membranes, gait, Romberg test, and limb coordination test were normal.  The examiner indicated that the Veteran had normal hearing currently after audiogram testing.  It was further noted that the Veteran's ear or peripheral vestibular conditions did not impact his ability to work.

In June 2013, the Veteran also underwent a VA examination.  Puretone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
10
10
10
10
LEFT
10
5
5
10

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 10 decibels in the right ear, and 8 decibels in the left ear.  Speech recognition ability of 96 percent, bilaterally, using the Maryland CNC word lists.  On physical examination, the examiner noted normal immittance (tympanometry) findings.  The examiner, a VA audiologist, diagnosed normal hearing and recurrent tinnitus.

Applying the above results from the December 2006 and June 2013 VA examination reports to the Rating Schedule, shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Thus, the Veteran's service-connected otitis media does not result in compensable hearing impairment as required for assignment of a compensable evaluation under Diagnostic Code 6201.  

Another potentially applicable diagnostic code is Diagnostic Code 6200, which provides a 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2012).  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are rated separately.  Id., at Note.  Evidence of record during the appeal period does not demonstrate complaints of or treatment for suppuration or aural polyps.  In addition, a separate 10 percent rating for tinnitus has been assigned.  

As such, the criteria for a compensable rating or the assignment of any additional and/or separate ratings is not warranted.  

Thus, based on the ear and audiometric findings, an initial compensable evaluation for the Veteran's service-connected otitis media is not warranted at any time during the appeal period.  38 C.F.R. §4.87, Diagnostic Codes 6200, 6201; see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that staged ratings may be assigned for separate periods of time based on facts found).  The evidence shows no distinct periods of time since service connection became effective, during which the Veteran's otitis media disability has varied to such an extent that a rating in excess of the assigned noncompensable rating would be warranted.  Cf. 38 C.F.R. § 3.344 (2012) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In this case, the Veteran's statements are competent evidence to report his increased otitis media symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is also credible in his belief that he is entitled to a compensable rating.  However, the medical evidence of record does not indicate that the Veteran's complained of symptoms meet the criteria for the assignment of a compensable evaluation.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected otitis media is evaluated as chronic nonsuppurative otitis media with effusion (serous otitis media) pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity, bilaterally, and chronic suppurative otitis media or aural polyps have not been shown.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of otitis media, including hearing impairment, but the medical evidence demonstrates that those manifestations are not present.  The June 2013 VA examiner also found that the Veteran's service-connected disability had no significant effects on his ability to work.  The criteria for a noncompensable evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Fenderson, 12 Vet. App. at 126.  Consequently, the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.87, Diagnostic Code 6201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against the assignment of an initial compensable evaluation for otitis media, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for otitis media is denied.


REMAND

The Veteran filed claims for entitlement to service connection for upper and low back conditions in May 2009.  The RO issued a rating decision in March 2010 in which it denied service connection for those disabilities.  The Veteran was notified of this decision and provided his appellate rights.  In an October 2010 statement, the Veteran indicated that he disagreed with the denial of his claims for service connection for upper and low back conditions.  The Veteran's October 2010 statement serves as a timely notice of disagreement with respect to those matters.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to service connection for cervical spine disorder, claimed as upper back condition, to include as secondary to service-connected gout disorders, and entitlement to service connection for lumbar spine disorder, claimed as low back condition, to include as secondary to service-connected gout disorders.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to service connection for cervical spine disorder, claimed as upper back condition, to include as secondary to service-connected gout disorders, and entitlement to service connection for lumbar spine disorder, claimed as low back condition, to include as secondary to service-connected gout disorders.  38 C.F.R. § 19.26 (2012).  The Veteran is reminded that to vest the Board with jurisdiction over the service connection issues, a timely substantive appeal for those matters must be filed.  38 C.F.R. § 20.202 (2012).  If the Veteran perfects the appeal as any of these issues, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


